Exhibit 10.2

CETCO OILFIELD SERVICES COMPANY

2012 PERFORMANCE AGREEMENT

This Performance Agreement (the “Agreement”) is entered into as of March 14,
2012 by and between CETCO Oilfield Services Company, a Delaware corporation (the
“Company”), and Michael R. Johnson (“Employee”).

WHEREAS, Employee has served and continues to serve as a key employee of the
Company;

WHEREAS, the Company and Employee are parties to a 2010 Performance Agreement
(the “2010 Agreement”) and

WHEREAS, the Company desires to reward Employee for his services to the Company
and to encourage him to continue to work for the benefit of the Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations herein after set forth, the Company and the employee agree as
follows:

1. Definitions. The following terms used in this Agreement are defined as
follows:

“Increase In Operating Profit” means the increase in Operating Profit for each
of the years ending December 31, 2012, 2013, 2014 and 2015 over the greater of
(i) the 2011 Operating Profit ($19,881,000) and (ii) Operating Profit of any
prior fiscal year (following 2011).

The following guidelines apply to this calculation:

 

  (i) in the event there is a decrease in a current year (Year X) from the 2011
Operating Profit or the Operating Profit in any prior fiscal year (following
2011), no offset or deduction will be made for purposes of calculating Increase
In Operating Profit and the determination as to whether there is any increase in
Operating Profit in the following year (Year Y) will be made by comparing the
Operating Profit of Year Y to the greater of (i) the 2011 Operating Profit and
(ii) the Operating Profit of any prior year (following 2011) Operating Profit;

 

  (ii) in order to calculate the Increase in Operating Profit following an
acquisition, the following shall apply:

 

  a. with respect to the year of an acquisition, any earnings or losses
attributable to the acquired business will be included in the calculation of
Operating Profit commencing as of closing, and a pro rata amount (based on the
period from closing to fiscal year end) of historical earnings or losses of the
acquired business in the prior fiscal year will be included in the calculation
of the prior year Operating Profit amount for purposes of comparison. For
example, if an acquisition closes on June 30, 2012, (i) any Operating Profit
attributable to the acquired business for the period between July 1 and
December 31, 2012 will be included in the calculation of 2012 Operating Profit
and (ii) the earnings or losses of the acquired business for the period from
July 1 thru December 31, 2011 will be added to the calculation of 2011 Operating
Profit for purposes of comparison to 2012 Operating Profit; and



--------------------------------------------------------------------------------

  b. with respect to the year following an acquisition, a pro rata amount of
earnings or losses attributable to the acquired business in the period prior to
closing in the year of the acquisition will be included in the calculation of
Operating Profit for the year of the acquisition for purposes of comparison. For
example, if an acquisition closes on June 30, 2012, the Operating Profit of the
earnings or losses of the acquired business for the period January 1 thru
June 30, 2010 will be added to the calculation of 2011 Average Operating Profit
for purposes of comparison to 2012 Operating Profit.

The determination of the prior period net income of any acquired business will
be based on the financial information used for acquisition justification, and is
also subject to adjustment in the Company’s reasonable discretion for
acquisition expenses, such as closing bonuses.

 

  c. for purposes of calculating Operating Profit in an acquired business, the
expenses related to (i) intangible assets acquired by the Company and (ii) the
“step-up” in basis of property, plant and equipment acquired by the Company
shall be excluded in any such calculation of Operating Profit.

“AMCOL” means the Company’s parent company, AMCOL International Corporation, a
Delaware corporation.

“Business” means the sale, marketing, and operation of businesses included in
the oilfield services segment of AMCOL.

“Code” means the Internal Revenue Code of 1986 and the regulations thereunder.

“Employee Participation Share” means the percent of the Long Term Incentive Pool
allocated to Employee in Section 2 of the Agreement subject to the other
provisions of this Agreement, including Section 3.

“Long Term Incentive Pool” means an amount of between 15%-25% of the Increase in
Operating Profit determined for each of 2012, 2013, 2014 and 2015 in accordance
with the provisions of Exhibit A and accrued annually. The amounts accrued for
each year shall be aggregated following the determination of the amount for
2015.

“Oilfield Services Segment” means the AMCOL subsidiaries and/or business units
engaged worldwide in the Business including, without limitation, oilfield
filtration services, well testing services, industrial wastewater treatment,
coiled tubing services, nitrogen services, and oilfield equipment rental.

“Operating Profit” for any specified period means the consolidated net sales of
the Oilfield Services Segment less the applicable operating expenses, determined
in accordance with Generally Accepted Accounting Principles and consistent with
the Company’s and AMCOL’s past practice. In determining Operating Profit, the
following shall be included: (i) the costs of AMCOL corporate allocations and
bonus accruals (including without limitation accrual for any long term incentive
plan or agreement such as this agreement); (ii) any provision for depreciation
or amortization; (iii) from and after the closing date, any earnings or losses
attributable to businesses included within the Oilfield Services Segment
purchased or established after the date of this Agreement; (iv) workmen’s
compensation claims, costs, expenses and premiums; and (v) any gains or loss on
the sale, conversation or other disposition of

 

2



--------------------------------------------------------------------------------

any fixed assets or intangible assets, and the following shall be excluded:
(x) any federal, state or local income taxes; and (y) any other transactions
reported as extraordinary gains or extraordinary losses in accordance with
Generally Accepted Accounting Principles.

“Return on Capital Employed” means the consolidated ROCE of the Oilfield
Services Segment less the applicable operating expenses, determined in
accordance with Generally Accepted Accounting Principles and consistent with the
Company’s and AMCOL’s past practice.

155. Employee Participation Share. The Company hereby grants to Employee    % of
the Long Term Incentive Pool. This award is made pursuant to AMCOL’s 2012 Cash
Incentive Plan and is subject to all of the terms and conditions of this Plan,
including Section 9 (Clawback). Subject to the provisions of Section 3 below and
the eligibility requirements set forth below, on February 15, 2016 the Company
will pay to Employee an amount equal to his Employee Participation Share.
Employee is only eligible to receive this cash payment if he is a full-time
employee of the Company or one of its affiliates in good standing on
February 15, 2016. Except as otherwise provided herein, the Employee will not be
entitled to any pro rata share of the Employee Participation Share payment if
his employment terminates for any reason prior to February 15, 2016. Other than
the potential cash payment provided for under this Section 2, the Employee
Participation Share does not entitle Employee to any other rights with respect
to AMCOL, the Company or the Oilfield Services Segment. The parties agree that
notwithstanding any other provision in the Agreement to the contrary, that to
the extent that the ROCE of the Oilfield Services Segment is less than or equal
to                     percent (    %) for 2012,                    (     %) for
2013,                     (    %) for 2014 and                     percent
(    %) 2015 for any year the increase in Operating Profit for that year will
not be included in the Cash Bonus Calculation. A sample calculation is set forth
on Exhibit A hereto.

156. Adjustment of Amounts Payable. Any and all amounts payable to Employee
hereunder shall be reduced dollar-for-dollar for any amounts paid to Employee
pursuant to the 2010 Agreement. The Company may, in its sole and absolute
discretion, select additional employees to receive an Employee Participation
Share. In such case, the Employee Participation Share allocated to Employee and
the amounts payable to Employee under Section 2 of this Agreement may be reduced
proportionately. In the event any employee entitled to receive an Employee
Participation Share becomes ineligible to receive such payment, other
participating employees will not automatically receive a pro rata share of such
employee’s possible payments. Instead, the Company will, in its sole and
absolute discretion, determine whether, and if so, how, to distribute such
employee’s Employee Participation Share to other Company employees; provided,
however, that no distribution will be made if doing so would cause any of the
payments under this Agreement not to be “performance-based compensation” under
Code Section 162(m).

157. Employment-At-Will. The execution and delivery of this Agreement does not
in any way guarantee continued employment with the Company or any of its
affiliates. Employee is an employee-at-will and his employment may be terminated
by the Company, in its sole and absolute discretion, at any time, for any
reason, with or without notice. Except as otherwise provided herein, the
Employee will not be entitled to any pro rata share of the Employee
Participation Share if his employment terminates for any reason prior to the
payment date.

 

3



--------------------------------------------------------------------------------

5. Termination of Employment.

(A) In the event of the Employee’s “separation from service” within the meaning
of Code Section 409A due to death or permanent disability (as defined pursuant
to the Company’s benefit plans), the employee or his estate shall be entitled to
receive a share of the Employee Participation Shares based on the Increase In
Operating Profits, if any, for all completed fiscal years and fiscal quarters
preceding the date of Employee’s separation from service.

(B) In the event the Employee’s employment terminates for any other reason prior
to the payment dates hereunder, either by the Company or by Employee, Employee
will not be eligible to receive the Employee Participation Share or any pro rata
share thereof.

6. Payments Cumulative Any payments made under this Agreement will be in
addition to any other compensation or bonuses otherwise paid by the Company to
Employee.

7. Withholding The Company may withhold from any payment that it is required to
make under this Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state or local law.

8. Change of Control If the Oilfield Services Segment is sold to a third party
(excluding members of management of the Oilfield Services Segment) in a
transaction that constitutes a “change of control” event within the meaning of
Code Section 409A with respect to the segment, Employee shall be entitled a
share of the Employee Participation Share based on the Increase In Operating
Profit, if any, as of the date of closing.

9. Non-Compete In consideration for the execution and delivery of this Agreement
and other good and valuable consideration, Employee agrees to execute, or
re-execute, as the case may be, a confidentiality agreement/covenant not to
compete, the form of which is set forth in Exhibit B, in favor of the Company
simultaneously with the execution of this Agreement.

10. Records: Records for determination of bonuses payable under this Agreement
will be maintained in accordance with generally accepted accounting principles
and in accordance with past practice of the Company.

11. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties’ successors and permitted
assigns. This Agreement and the rights and obligations of the parties hereunder
may not otherwise be assigned or delegated by either party without the prior
written consent of the other party hereto.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning the subject matter hereof and supersedes any and all
prior and contemporaneous agreements, written or oral, between the parties
relating to the subject matter hereof.

13. Amendment. Subject to the provisions of Section 3 above, no amendment or
modification of the terms of this Agreement shall be binding upon either party
unless reduced to writing and signed by Employee and a duly appointed officer of
the Company.

 

4



--------------------------------------------------------------------------------

14. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed the original without, but all of which together
shall constitute one and the same instrument.

16. Headings. Headings of the sections and subsections of this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof.

17. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed, construed and enforced in accordance with the
internal laws of the State of Delaware, excluding any choice of law rules which
may direct the application of the laws of another jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CETCO OILFIELD SERVICES COMPANY

By:    /s/ James W. Ashley                                    

Name:  James W. Ashley

Title:    Secretary

EMPLOYEE

/s/ Michael R. Johnson                            

Michael R. Johnson

 

5